Title: To Thomas Jefferson from John Keemle, 4 August 1808
From: Keemle, John
To: Jefferson, Thomas


                  
                     Sir,
                     Philada. August 4th. 1808.
                  
                  Genl. John Shee, Collector of the port of Philadelphia, departed this life last Evening, in consequence thereof, the Office which he filled is now vacant. I hope, Sir, you will not consider it presumptuous to solicit the appointment to that Office. The recommendations which I forwarded to you six months since, I trust are satisfactory; sure I am no one can produce better and more respectable
                  After a succession of losses & sufferings in struggling for my Countrys. freedom, and now far advanced in life, I presume to anticipate some reward, in preference to those who have no personal merit, & who are bold enough to trouble you with an application, Should you favour me with the appointment—Those sentiments of esteem, & effusions of gratitude, which a happy Nation allready pours fourth, at the shrine of your virtues, will be indelibly impressed on the heart of your—
                  Fellow Citizin, & Humble Servt.
                  
                     John Keemle. 
                  
               